 In the Matter of CARNEGIE-ILLINOIS STEEL CORPORATIONandNATIONALORGANIZATION, MASTERS, MATES & PILOTS, HARBOR 25In the Matter of CARNEGIE-ILLINOIS STEEL CORPORATIONandNATIONALMARINE ENGINEERS BENEFICIAL ASSOCIATION, AFFILIATED WITH C.CasesNos. R-3342 and R-311,3.Decided November 08, 1941Jurisdiction:inland water transportation industry.Investigation and Certification of Representatives:existence of question; re-fusal to recognize or bargain with the petitioners until they have been certifiedby the Board ; election necessary.UnitsAppropriate for Collective Bargaining:all licensed engineers performingthe work of engineers on river boats owned and operated by the Company,including chief' engineers, second engineers, and 'spare engineers, agreementas to ;held,that all licensed deck officers employed by the Company on itsinland boats, including masters, mates, and pilots, constitute an appropriateunit notwithstanding the contention of the Company that they are supervisoryemployees and should each constitute a separate unit; mates included not-withstanding the fact that they were covered by a former contract togetherwith unlicensed personnel in view of the fact that they are now required bylaw to be licensed.Mr. L. L. LewisandMr. John Foringer,of Pittsburgh, Pa., for theCompany.Mr. ,Teno Fritz,of Pittsburgh, Pa., for the M. M. P.Mr. R. E. Goforth,of Pittsburgh, Pa., for the M. E. B. A.Mr. H. C. Meade,of Pittsburgh, Pa., for the N. M. U.Mr. Ralph S. Clifford,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 18, 1941, and on September 3, 1941, the National Organ-ization,Masters,Mates & Pilots of America, Harbor 25, affiliatedwith the A. F. of L., herein called the M. M. P., and National MarineEngineers Beneficial Association, affiliated with-the-C. I.-O., hereincalled the M. E. B. A., filed their "respective petitions with-the--Re-37 N. L R. B, No 5.19 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDgionalDirector for the Sixth Region (Pittsburgh, Pennsylvania)each alleging that a question affecting commerce had arisen concern-ing the representation of employees of Carnegie-Illinois Steel Cor-poration, Pittsburgh, Pennsylvania, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On September 15, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On November 3, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theM. M. P. and the M. E. B. A., and National Maritime Union ofAmerica, Inland Boatmen's Division, herein called the N. M. U., alabor organization having a contract covering employees directlyaffected by the investigation.Pursuant to notice, a hearing was heldon November 3, 1941,1 at Pittsburgh, Pennsylvania, before HenryShore, the Trial Examiner, duly designated by the Chief Trial Ex-aminer.The Company, the Al. M. P., the M. E. B. A., and theN. M. U. were represented and all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCarnegie-Illinois Steel Corporation, a wholly owned subsidiary ofUnited States Steel Corporation, is a Delaware corporation engagedin the business of manufacturing steel and steel products, and has itsprincipal offices in Pittsburgh, Pennsylvania. In connection with itsClairton works, the Company maintains a River Transportation De-partment, which is engaged in operating 12 company-owned boatsalong the Allegheny, Monongahela, and Ohio Rivers.1 The record indicates that the parties received copies of the notice of hearing on theday of the hearing,November 3, 1941,but that all parties waived "the usual notice ofheal ing " CARNEGIE-ILLINOIS STEEL CORPORATION21The Company and the Board stipulated as follows with regard tothe operations of the River Transportation Division :During the calendar year 1940, approximately 14,500,000 net tonsof coal, coke, acid, steel scrap, flue dust, pig iron, and other commodi-ties were hauled by, the .River Transportation Department.Approxi-mately 1,700,000 net tons of such tonnage were shipped from pointsoutside the Commonwealth of Pennsylvania to points in other Statesand approximately 400,000 net tons of such tonnage were shippedfrom points outside the Commonwealth of Pennsylvania to pointswithin the Commonwealth of Pennsylvania.The above figures areproportionately the same for the first 10 months of 1941.The Company admits that it is engaged in commerce within themeaning of the Act.We find that the Company is engaged in trade, traffic, transporta-tion, and commerce among the several States, and that the licenseddock officers and the licensed engineers employed on its boats aredirectly engaged in such trade, traffic, transportation, and commerce.II. THE LABOR ORGANIZATIONS INVOLVEDNationalOrganization,Masters,Mates &. Pilots of America,Harbor 25, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.NationalMarine Engineers Beneficial Association and NationalMaritime Union of America, Inland Boatmen's Division, both affiliatedwith the Congress of Industrial Organizations, are labor organizationsadmitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONAt the hearing the parties stipulated that the Company refuses torecognize the M. M. P. and the M. E. B. A..as representatives ofemployees in the units they allege to be appropriate until they havebeen certified by the Board.22The recorddisclosesthat the Company and the N D[ U entered into a contractcovering the unlicensed personnel,includingmates, on June 25, 1941On September 1,1941, pursuant to notice by the Bureau of 1[arine Inspection and Navigation,a rulingbecame effective by which mates on inland waters were renuued to be licensedOn Sep-tember 19, 1941, the AI --NI P and the N JI U entered into a stipulation by which theN AllU waivedand dreclarmedits right, under thesaidcontract, to represent the matesNeither the Company nor the N At U contends that this contract constitutes a bar to adetermination of representatn es among the employees of the Company in theunits soughtby the ii M P and the DI E. B A -433257-42--von. 37-3 22DECISIONS OF NATIONAL LABOR RELATIONS -BOARDThe record discloses that the Al. E. B. A. and the M. Al. P. representa substantial number of the Company's employees, in the units herein-after found appropriate.'We find that questions have arisen concerning the representationof employees of the Company and that such questions tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.IV. THE APPROPRIATE UNITAt the hearing the Company and the M. E. B. A. stipulated, andwe find, that all licensed engineers on river boats owned and operatedby the Company,-including chief engineers, second engineers, andspare engineers, constitute a unit appropriate for the purposes ofcollective bargaining, and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies of theAct.'The M. M. P. contends that the masters, mates, and pilots employedon the Company's inland boats should be included in a single unit,-"while the Company contends that the masters, mates and pilots con-stitute three separate units.The Company's claim for three separateunits is based on the contention that the master is a supervisor as to thedeck crew, including the pilot and mate, and that the pilot,, in theabsence of the master, is a supervisor as to the mate and the deck crew,while the mate is the supervisor of the deck crew.The record indicates,that there has been no history of collectivebargaining between the Company and the licensed deck officers includ-ing masters, mates, and pilots, except that the mates were covered bythe June 25, 1941, N. M. U. contract, heretofore mentioned, togetherwith other unlicensed personnel, as the mates were not then requiredto be licensed.However, the Trial Examiner reported that the author-ization cards submitted by the M. M. P. indicate that the M. M. P.now represents 9 of the 12 masters, 19 of the 21 pilots, and 17 of the 23mates employed by the Company as of November 1, 1941.3The M E B A submitted 29 cards to the Trial Examiner, all bearing apparentlygenuine signatures of engineers employed by the Company, 11 of which were dated betweenJuly 14, 1941, and September 11, 1941, and 18 of which were undatedThere are 37engineers listed on the Company's pay roll of November 1, 1941.The _ii 11 P submitted 49 cat (Is, dated between April 2 and October 29, 1941,all bearingapparentli genuine signatures, 43 of which beat the signatures of poisons listed on theCompany's pay roll of November 1, 1941. Thereate 56 masters,mates, and pilots listedon the November 1, 1941, pay roll4The record discloses that the unit, as set out above, does not include employees soughtto be represented by any other labor organization or employees coveied by any baigauungcontractThe unit sought by the Al M P does not include employees sought to be representedby any other labor organrz.ttion involved in this proceedingSee footnote2, septa CARNEGIE-ILLINOIS STEEL CORPORATION23We have heretofore held that licensed deck officers may constitutean appropriate unit.On ocean-going vessels, licensed deck officershave included masters, pilots, and mates, and the M. M. P., a well-recognized Union long active in this field, has traditionally repre-sented licensed mates together with licensed masters and pilots.e Al-though the mates on the Company boats were not required to be licensed'until September 1, 1941, no reason appears why they should not.now_beincluded in a unit with the other licensed deck officers, in view ofthe fact that they are now required by law to be licensed.-We find that all licensed deck officers employed by the Company onits inland boats, including masters, mates, and pilots, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the, questions concerning representation which havearisen can best be resolved by elections by secret ballot.We furtherfind that those eligible to vote shall be the employees in the appropriateunits who were employed during the pay-roll period last preceding thedate of this Direction of Elections, subject to the limitations andadditions set forth in our Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:-CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Carnegie-Illinois Steel Corporation, Pitts-'burgh, Pennsylvania, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National.Labor Relations Act.2.All licensed engineer's performing the work of engineers on riverboats owned and operated by the Company, including chief engineers,second engineers, and spare engineers, constitute a unit. appropriatefor the purposes -of collective bargaining within the meaning ofSection 9 (b)- of the National Labor Relations Act.aMatter of Intel national Me, cantile Marine Company, et al.andInteinatsonal Unionof Operating I,'nyineers, Local No3, 1 N L R B 384;Matter of Lykes Brothers Steam-shipCompany, Inc, it atandNational Marine Engineers Beneficial Association, et al2 N. L. R B 102,Matter of Black Diamond Steamship CorporationandMafsne Enq veersBeneficial Association, Local No33,2 N L R B 241;Matter of Tidewater AssociatedOil CompanyandUnited Licensed Ofceis of the U. S A etc9 N. L R B 823,Matterof CitiesService Oil CompanyandUnited Licensed Officers or the U S A10 N L R B954,Matter of The Texas CompanyandTexasTankersOfficersAssociation, 23 N L R BNo 110 ,Matter of United States Lines CompanyandNational Organization of Masters,Mates & Pilots, etc28 N L R B, No 135 24DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.All licensed deck officers employed by the Company on its inlandboats, including masters, mates, and pilots, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Carnegie-Illinois Steel Corporation, Pittsburgh, Pennsylvania,elections by secret ballot shall be conducted as soon as possible but notlater than thirty (30) days from the date of this Direction of Elec-tions under the direction and supervision of the Regional Director forthe Sixth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among the employees of Carnegie-Illinois SteelCorporation, within the two groups described below, who were em-ployed on inland boats operated by Carnegie-Illinois Steel Corpora-tion, during the pay-roll period last preceding the date of this Direc-tion of Elections, including those who did not work during such periodbecause they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingthose who have since quit or been discharged for cause :(a) all licensed engineers performing the work of engineers on riverboats owned and operated by the Company, including chief engineers,second engineers, and spare engineers, to determine whether or notthey desire to be represented for the purposes of collective.bargainingby National Marine Engineers Beneficial Association, affiliated withthe Congress of Industrial Organizations;(b) all licensed deck officers employed by the Company on its inlandboats, including masters, mates, and pilots, to determine whether ornot they desire to be represented for the purposes of collective bargain-ing by National Organization, Masters, Mates & Pilots of America,Harbor 25, affiliated with the American Federation of Labor.